        Case 1:17-cr-00636-KPF Document 90 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                               17 Cr. 636 (KPF)

RAMON DANIEL FELIX-LEONARDO,                              ORDER

                         Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are hereby ORDERED to appear for a conference in this

matter on September 23, 2020, at 11:00 a.m. The conference will proceed by

video teleconference. Instructions on joining the conference will be provided by

the Court at a later date in advance of the conference.

      SO ORDERED.

Dated: September 9, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
